Beck, P. J.
1. Where a verdict is taken upon an open account past due, and at the trial term there is an agreement that a judgment shall be taken against the debtor at the following term of court, and in pursuance of this agreement a verdict for a stated sum as principal and a stated sum as interest thereon is taken, and a judgment based on such verdict is also taken, but in the judgment it is ordered and adjudged that the plaintiff recover of the defendant a stated sum as principal and a stated sum as interest, and it is further adjudged that the plaintiff recover “the further interest on said sums at the rate of 7% per annum until paid,” the judgment will be'construed as one for the recov--' ery of the principal and interest due and interest subsequently accruing at the rate- of 7 per cent, only on the sum found to be due as principal. Linder v. Renfroe, 1 Ga. App. 62 (57 S. E. 975); Civil Code (1910), § 5936. So construed, the judgment was legal and valid, and followed the verdict.
2. Construing the judgment as indicated above, it was legal and valid, and under the evidence in the case the court was authorized to deny the motion to set aside the verdict and the judgment based thereon.

Judgment affirmed.


AU the Justices concur.

R. A. Hendricks, for plaintiff in error.
R. D. Smith, contra.